Citation Nr: 1645057	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-10 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals broken left leg.

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right hip condition.

3. Entitlement to service connection for a left leg disability.

4. Entitlement to service connection for a bilateral eye disability, claimed as flash burns to the eyes.

5. Entitlement to service connection for bilateral hearing loss disability.

6. Entitlement to service connection for bilateral tinnitus.

7. Entitlement to service connection for a skin condition of the hands.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a February 2005 decision, the RO denied the Veteran's claim of entitlement to service connection for residuals broken left leg.  However, the rating decision specifically addressed the Veteran's in-service left ankle treatment, and whether any left leg disability was currently diagnosed.  Thus, as explained below, new and material evidence is required to reopen the claim before the Board may consider the claim for a left leg disability on the merits.

In his September 2007 claim, the Veteran stated he is seeking service connection for flash burns in both eyes.  The December 2009 VA examination report includes multiple eye diagnoses.  Further, although the Veteran's original October 2004 claim sought service connection for residuals of a broken left leg, the Veteran's subsequent statements indicate the Veteran seeks service connection for a left leg disability, however diagnosed.  See, e.g., September 2007 claim.  Accordingly, the Board has characterized the issues as stated on the title page to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

The Veteran was scheduled to appear before a member of the Board at a videoconference hearing in June 2016.  The evidentiary record contains letters sent to the Veteran's address of record in April 2016 and May 2016, noting the date, place, and time of the hearing.  The Veteran did not report for the June 2016 videoconference hearing.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2015).

The issue of entitlement to service connection for a right leg disability, to include as secondary to a left leg disability, has been raised by the record in the September 2007 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a left leg disability, a bilateral eye disability, bilateral hearing loss disability, bilateral tinnitus, and a skin condition of the hands, and whether to reopen the claim of entitlement to service connection for the right hip, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A February 2005 rating decision denied entitlement to service connection for residuals broken left leg based on the determination that the record did not show a current diagnosis of any left leg disability.

2. The Veteran did not submit a notice of disagreement with the February 2005 rating decision.  No new and material evidence was received by VA within one year of the issuance of the February 2005 rating decision.

3.  The additional evidence presented since the RO decision in February 2005 relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left leg disability.


CONCLUSIONS OF LAW

1. The February 2005 rating decision, which denied the Veteran's claim of entitlement to service connection for residuals broken left leg is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2015).

2. The additional evidence received since the February 2005 rating decision is new and material, and the claim of entitlement to service connection for a left leg disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A February 2005 rating decision denied entitlement to service connection for residuals broken left leg based on the determinations that the Veteran's service treatment records showed treatment for a left ankle sprain and left Achilles tendonitis, an x-ray was negative for a fracture, and that after the Veteran's short cast was removed he had no pain, full range of motion, could walk without difficulty, and was returned to full duty.  The Veteran's separation examination showed "normal" lower extremities and feet.  There was no medical evidence of a current diagnosis of any left leg disability.  The Veteran did not submit a notice of disagreement with the February 2005 rating decision, and no new and material evidence was received by VA within one year of the issuance of the February 2005 rating decision.  As such, the February 2005 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Board notes that with his September 2007 claim, the Veteran submitted copies of some service personnel records which were not of record at the time of the February 2005 rating decision.  Under 38 C.F.R. § 3.156(c) (2015), after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event, injury, or disease.  Here, however, the Board finds the new service personnel records submitted by the Veteran in September 2007 are not relevant to the Veteran's claim of entitlement to service connection for a left leg disability, because they do not pertain to an in-service event, injury, or disease regarding the Veteran's left leg, or which the Veteran contends is related to a current left leg disability.  Accordingly, the Board finds that 38 C.F.R. § 3.156(c) is inapplicable, and the February 2005 rating decision became final.

Since the final February 2005 RO decision, in the September 2007 claim, the Veteran reported that he pulled ligaments in his left ankle in approximately 1968 to 1969 in service while in Antarctica, and received treatment when he returned to Virginia.  The Veteran reported he now has chronic pain and cramps in his left leg and calf and his feet "cramp and draw."  Upon VA examination in January 2010, the Veteran reported experiencing discomfort in his left ankle after discharge from service, but that he never sought medical attention.  The Veteran reported experiencing occasional swelling and limited motion, and that the pain may reach a level of 10 out of 10, but that he would treat it with nonsteroidal anti-inflammatory drugs.  Following examination, the VA examiner diagnosed decreased motion of the left ankle.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in February 2005, and indicates the Veteran has a current left ankle disability and left ankle symptoms which the Veteran reports are related to his in-service left ankle treatment, and that his left ankle symptoms have continued since his active duty service.  Therefore, this new evidence relates to unestablished facts necessary to substantiate the claim.  

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for residuals broken left leg, as it raises a reasonable possibility that the Veteran has a current left leg disability which was incurred during or is related to his active duty service.  To this extent only, the benefit sought on appeal is granted.  The reopened claim of service connection for a left leg disability will be further addressed in the remand portion of this decision.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals broken left leg is reopened, and to this extent only, the appeal is granted.


REMAND

Left Leg Disability

The Veteran was afforded a VA examination in January 2010.  The VA examiner noted the Veteran's treatment in January 1968 for a left ankle "strain" with an ACE wrap and whirlpool, and that there are no left ankle treatment records after discharge.  The VA examiner also noted the RO's determinations in the April 2008 rating decision that the Veteran had ankle sprain and tendonitis of the left ankle, but that there was no proof of a chronic condition.  The VA examiner noted the Veteran's normal x-ray report upon examination and that no additional evidence had been submitted, and stated, "Therefore, I find no reason to dispute the 2008 decision and it is my opinion that [the Veteran's] current ankle condition is not caused by or a result of his service."

The Board finds the January 2010 VA examination report is inadequate upon which to base a decision.  First, the VA examiner only noted the Veteran's left ankle treatment in January 1968, but did not address the Veteran's complaints and treatment for left ankle symptoms in June and July 1968, as documented in his service treatment records.  Further, the VA examiner did not address any relationship between the reports in the Veteran's June 1968 service treatment records of pain with dorsiflexion of the left foot, as well as findings of pain with dorsiflexion of the left foot upon VA examination.  In diagnosing only limited motion of the left ankle with associated pain, the VA examiner did not address the reported symptoms of instability, weakness, swelling, or tenderness in the Veteran's left ankle upon VA examination, or the limitations on the Veteran's standing and walking, or his limping gait.  Finally, in rendering his opinion, the VA examiner did not address the Veteran's reports that he has experienced left ankle symptoms since his active duty service but treated them himself, and appeared to rely solely on the lack of medical records following service.

On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of any current left leg disability, to include full consideration of the Veteran's service treatment records, as well as the Veteran's lay statements.

Right Hip

The Veteran is also seeking to reopen the previously denied claim of service connection for the right hip, which he believes to be secondary to the service-connected left leg disability.  The Board finds that this claim is inextricably intertwined with the Veteran's pending claim for service connection for a left leg disability.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180  (1991).

Bilateral Eye Disability

Upon VA examination in December 2009, the VA examiner noted the Veteran's reports regarding flash burns to his eyes in service, and the Veteran's report he could not open his eyes for three days.  The Veteran reported undergoing surgery for retinal detachment in the right eye 10 years prior, and treatment for his eyes one month prior by a Dr. B. in Columbus.  Following examination, the VA examiner diagnosed a history of flash burns of both eyes in service, and stated there were no current signs or symptoms of the ocular burn.  The examiner also diagnosed anterior chamber debris of the right eye after cataract surgery, history of renal detachment of the right eye status post scleral buckle which was causing the visual field and acuity defects in the right eye, and posterior chamber intraocular lens (PCIOL) of the left eye with decreased vision left eye.  For these three diagnoses, the VA examiner stated they were "not likely" secondary to the incident in service, but provided no rationale for these opinions.

First, on remand, the AOJ should ask the Veteran to identify all treatment for his eyes since his separation from active duty service.  The AOJ should then undertake appropriate efforts to obtain all outstanding treatment records, to include regarding the Veteran's eye surgery for a retinal detachment, and from Dr. B.  

Then, on remand, the AOJ should obtain an addendum opinion from the December 2009 VA examiner to more adequately address the Veteran's eye diagnoses of record, and to provide a full rationale for all opinions rendered.

Bilateral Hearing Loss and Tinnitus

The Veteran contends he currently suffers from bilateral hearing loss and tinnitus due to exposure to loud noise during service.  See September 2007 claim.  The Veteran is competent to testify as to experiencing decreased hearing and/or ringing in his ears, and to testify as to being exposed to loud noises during his active duty service.  VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  On remand, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any current bilateral hearing loss disability and/or bilateral tinnitus.

Further, with his October 2004 and September 2007 claims, the Veteran has submitted copies of some of his service personnel records, to include performance reviews which include information regarding the Veteran's various duties during his active duty service.  On remand, the AOJ should undertake appropriate efforts to obtain the Veteran's full service personnel records.

Skin Condition of the Hands

The Veteran contends he currently suffers from a skin condition of his hands which causes them to be dry, crack, and bleed.  The Veteran contends that this condition is related to a fungus he got during his service in Cuba.  See September 2007 claim.  The Veteran's service personnel records confirm that he was stationed in Cuba three times, and that he served on a mission to Antarctica.  See History of Assignments.  On remand, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any current skin condition of the hands.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain the Veteran's full service personnel records.  Efforts to obtain these records should be documented in the record.  All obtained records should be associated with the evidentiary record.

2. The AOJ should ask the Veteran to identify all VA and non-VA testing and/or treatment related to his left leg, eyes, hearing loss, tinnitus, and/or skin condition of the hands since his separation from active duty service.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include records regarding surgery for a detached retina in the right eye around 1999, to include records preceding and following the surgery, as well as all treatment records from Dr. B.  When contacting the Veteran to obtain any necessary release, the AOJ should provide the full name of this provider as identified in the December 2009 VA examination report to aid him in identifying these records.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. The AOJ should obtain any outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

4. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his left leg disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all disabilities of the left leg which are currently diagnosed, or which have been diagnosed at any time since September 2007.

The examiner should specifically address the diagnosis of decreased motion of the left ankle with associated left ankle pain upon VA examination in January 2010.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left leg disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's treatment for left leg complaints during service in January, June, and July 1968, to include being placed on light duty and fitted with a short leg cast.

The examiner should also specifically address the Veteran's contentions that he has experienced left leg symptoms, to include pain, since his active duty service, but that he self-treated his symptoms.

The complete rationale for all opinions should be set forth.  

5. After #1 through #3 have been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the December 2009 VA examiner, or another appropriate VA examiner, to determine the nature and etiology of the Veteran's current bilateral eye disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) Please identify with specificity all eye disabilities which are currently diagnosed, or which have been diagnosed at any time since September 2007.

The examiner should specifically address the diagnoses of history of flash burns of both eyes in service, anterior chamber debris of the right eye after cataract surgery, history of renal detachment of the right eye status post scleral buckle, and PCIOL of the left eye upon VA examination in December 2009.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current eye disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's treatment in March 1966 for a sore left eye, and on two dates in April 1967 for reported flash burns to both eyes.

The complete rationale for all opinions should be set forth.

6. After #1 through #3 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA audiological examination with an appropriate examiner to determine the nature and etiology of any bilateral hearing loss disability and/or bilateral tinnitus.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that any current hearing loss disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's contention that he was exposed to loud noise while in the service.  

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current bilateral tinnitus was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's contention that he was exposed to loud noise while in the service.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that any current sensorineural hearing loss disability and/or tinnitus manifested within a year of the Veteran's separation from active duty service?

The complete rationale for all opinions should be set forth.

7. After #1 through #3 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of any current skin condition of the hands.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all skin conditions of the hands which are currently manifested, or which have been manifested at any time since September 2007.

The examiner should specifically address the Veteran's reports that his hands are dry, crack, and bleed.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current skin condition of the hands was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's contention that his current skin condition is related to a fungus he got during his service in Cuba.

The examiner should also specifically address the Veteran's service the Antarctic.

The complete rationale for all opinions should be set forth.  

8. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


